 1   AMY JANE LONGO (Cal. Bar No. 198304)
     Email: longoa@sec.gov
 2   DAVID M. ROSEN (Cal. Bar No. 150880)
     Email: rosend@sec.gov
 3
     Attorneys for Plaintiff
 4   Securities and Exchange Commission
     Michele Wein Layne, Regional Director
 5   Alka N. Patel, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
 6   444 S. Flower Street, Suite 900
     Los Angeles, California 90071
 7   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
 8
                           UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF NEVADA
10
11
12
13    SECURITIES AND EXCHANGE                     Case No. 2:17-cv-2189-JAD-EJY
      COMMISSION,
14                                                STIPULATION AND ORDER TO
                   Plaintiff,                     CONTINUE HEARING DATE FOR
15                                                PLAINTIFF SEC’S MOTION FOR
             vs.                                  FINAL JUDGMENT SETTING
16                                                AMOUNTS OF DISGORGEMENT
      ROBERT CORTEZ MARSHALL,                     AND PREJUDGMENT INTEREST
17
                                                  AGAINST DEFENDANT ROBERT
18                 Defendant.                     CORTEZ MARSHALL (SECOND
                                                  REQUEST)
19
20
21
22
23
24
25
26
27
28

                                                  1
 1         IT IS HEREBY STIPULATED, by and between Plaintiff SECURITIES AND
 2   EXCHANGE COMMISSION and Defendant ROBERT CORTEZ MARSHALL, by
 3   and through their respective counsel of record, as follows:
 4
 5         1.     On October 21, 2019 (Dkt. No. 37), the Court set a hearing date of
 6   November 25, 2019 at 10:00 a.m., for Plaintiff Securities and Exchange
 7   Commission’s (“SEC”) Motion for Final Judgment Setting Amounts of
 8   Disgorgement and Prejudgment Interest against Defendant Robert Cortez Marshall.
 9         2.     The SEC’s lead trial counsel, Amy Jane Longo, has a previously
10   scheduled hearing that same day in Los Angeles in the matter SEC v. Yuh Yue Chen,
11   2:19-cv-02734-DSF-E (C.D. Cal.; Hon. Dale Fischer), in which Ms. Longo is also the
12   SEC’s lead trial counsel.
13         3.     The SEC initially filed this motion on February 13, 2019 (Dkt. No. 28).
14   The motion was first set for hearing on April 23, 2019 (Dkt. No. 31). The parties
15   then stipulated to permit supplemental briefing, and requested that the Court reset the
16   hearing date following the supplemental briefing (Dkt. No. 35). Following the
17   supplemental briefing period, the Court set the current hearing date of November 25,
18   2019. Thus, this is the parties’ second request to move the hearing date on the SEC’s
19   motion.
20         4.     Based on the SEC lead trial counsel’s scheduling conflict, pursuant to
21   LR IA 6-1, the parties, by and through their undersigned counsel, hereby stipulate and
22   agree as follows:
23         The hearing on the SEC’s motion for monetary relief, currently set for
24   //
25   //
26   //
27   //
28   //

                                                   2
 1   November 25, 2019, at 10:00 a.m., will be moved to December 2, 2019, at 10:00
 2   a.m., or to the next available date convenient for the Court.
 3
     DATED: October 23, 2019                /s/ Amy Jane Longo
 4
                                            Amy Jane Longo
 5                                          Attorney for Plaintiff
                                            Securities and Exchange Commission
 6
 7
     DATED: October 23, 2019                /s/ H. Stan Johnson
 8
                                            H. Stan Johnson
 9                                          Cohen Johnson Parker Edwards
                                            Attorney for Defendant Robert Cortez Marshall
10
11
12                                          ORDER

13         IT IS HEREBY ORDERED that the Stipulation and Order to Continue
           Hearing Date (ECF No. 38) is GRANTED.
14
15         IT FURTHER ORDERED that the hearing on November 25, 2019 is
           continued to December 4, 2019 at 10:00 a.m. in LV Courtroom 3B.
16
17
18
19    DATED: October 24, 2019                  ___________________________________
                                               THE HON. ELAYNA J. YOUCHACH
20                                             UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                   3
